     Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 1 of 20 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------- X
NYSE GROUP, INC.,                      :

                  Plaintiff,                    :
                                                     Case No. __________
      -against-                                 :
                                                     COMPLAINT
THE MCMAHAN PHOTO ART GALLERY & :
ARCHIVE, and                                         JURY TRIAL DEMANDED
ROBERT MCMAHAN,                 :
               Defendants.
-------------------------------------- X

       Plaintiff NYSE Group, Inc. (“NYSE Group” or “Plaintiff”), by its attorneys, DLA Piper

LLP (US), brings this action against defendants The McMahan Photo Art Gallery & Archive

(“Photo Archive”) and Robert McMahan (“McMahan”) (collectively, “Defendants”) for

injunctive relief and damages under the laws of the United States and the laws of the State of

New York as follows:

                                 NATURE OF THE COMPLAINT

       1.     This is an action for the following: (a) federal trademark infringement in violation

of 15 U.S.C. § 1114; (b) unfair competition in violation of 15 U.S.C. § 1125(a); (c) dilution

under 15 U.S.C. § 1125(c); (d) trademark infringement and unfair competition under New York

State common law; and (e) violation of New York General Business Law § 360-l.

                                              PARTIES

       2.     NYSE Group is a corporation, duly formed and existing under Delaware law, and

has a corporate address at 11 Wall Street, New York, NY 10005.
      Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 2 of 20 PageID #: 2



        3.         Upon information and belief, Photo Archive is an unincorporated business

operating in New York with a principal place of business at 68 Jay Street, Suite 201, Brooklyn,

NY 11201.

        4.         Upon information and belief, McMahan is an individual and owner of Photo

Archive, and has an office at 68 Jay Street, Suite 201, Brooklyn, NY 11201.

                                     JURISDICTION AND VENUE

        5.         This Court has subject matter jurisdiction over the claims in this action under 28

U.S.C. §§ 1331 and 1338 because this action involves substantial claims by NYSE Group of

trademark infringement and unfair competition arising under 15 U.S.C. §§ 1114 and 1125.

        6.         This Court has supplemental jurisdiction over the claims in this complaint that

arise under the laws of the State of New York pursuant to 28 U.S.C. § 1367(a) because the state

law claims are so related to the federal claims that they form a part of the same case or

controversy and derive from a common nucleus of operative facts.

        7.         To the extent that Photo Archive is an entity capable of being sued, this Court has

personal jurisdiction over Photo Archive by reason of (a) the fact that it is domiciled and has its

headquarters in the State of New York, at 68 Jay Street, Suite 201, Brooklyn, NY 11201; and (b)

the claims of this Complaint arise out of Photo Archive’s transaction of business within the State

of New York.

        8.         This Court has personal jurisdiction over McMahan because (a) upon information

and belief, he is domiciled in the State of New York; (b) his transaction of business through

Photo Archive that gives rise to the claims of this Complaint occurred in New York, and (c) he

operates Photo Archive from the latter’s headquarters office at 68 Jay Street, Suite 201,

Brooklyn, NY 11201.




                                                   -2-
EAST\157851973.6
      Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 3 of 20 PageID #: 3



        9.         Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b)(1) because

Defendants are deemed to reside in this district and to be subject to personal jurisdiction in this

district at the time the action commenced.

        10.        Venue is also proper in this district pursuant to 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to the claims of this Complaint herein

occurred in this district.

                                FACTS RELEVANT TO ALL CLAIMS

                             NYSE Group’s Operations and Valuable Marks

        11.        NYSE Group operates the oldest stock exchange in the United States and the best

known exchange in the world: the New York Stock Exchange, founded in 1792.

        12.        The New York Stock Exchange has been located at 11 Wall Street in New York

City since at least 1922.

        13.        Through the New York Stock Exchange, NYSE Group provides the public with

an organized forum for buying and selling securities. The New York Stock Exchange is a

regulated central market that provides liquidity, fairness in pricing or auctioning, and

management of risks through settlement, delivery, or clearing.

        14.        Over 2,000 companies have their primary listing on the New York Stock

Exchange.      Over one trillion shares of stock are traded annually on the New York Stock

Exchange.

        15.        Since at least as early as 1863, and through the present date, NYSE Group (and its

predecessors) have continuously and extensively used the trademarks NYSE and NEW YORK

STOCK EXCHANGE (the “NYSE Marks”) in connection with conducting a securities exchange

and providing other services connected therewith. For example, NYSE Group has continuously




                                                   -3-
EAST\157851973.6
      Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 4 of 20 PageID #: 4



and extensively used the NYSE Marks in marketing materials to bring buyers and sellers of

publicly traded companies together.

        16.        In recognition of the value of the NYSE Marks, in which NYSE Group has

substantial common law rights, NYSE Group (and its predecessors) sought and obtained U.S.

Trademark Registration Nos. 924,870 and 909,350 for NEW YORK STOCK EXCHANGE and

NYSE, respectively (the “Registrations”). The Registrations are for “conducting a securities

exchange and providing other services connected therewith.” A true and correct copy of the

Registrations are attached hereto as Exhibit A.

        17.        The Registrations are valid and subsisting and in full force and effect. The NYSE

Marks have become incontestable by operation of law pursuant to 15 U.S.C. § 1065. Moreover,

the Registrations constitute prima facie evidence of the validity of the NYSE Marks and

Registrations, NYSE Group’s ownership of the NYSE Marks, and its exclusive right to use the

NYSE Marks.

        18.        The NYSE Group also has a related registration via U.S. Trademark Registration

No. 1,761,655 for NEW YORK STOCK EXCHANGE (and façade design) for “conducting a

securities exchange and related stock market services.”

        19.        In the more than 150 years since its predecessors’ first use of NEW YORK

STOCK EXCHANGE and NYSE, NYSE Group (and its predecessors) has invested hundreds of

millions of dollars, as well as other resources, in the promotion, advertising, and development of

its business, and to create a primary association in the public’s mind between the NYSE Marks

and the services provided by NYSE Group, including exchange services. The NYSE Marks are

prominently featured in NYSE Group’s advertising, promotion, and marketing of its services.

The NYSE Group owns the domain name www.nyse.com, among other similar URLs, through




                                                  -4-
EAST\157851973.6
      Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 5 of 20 PageID #: 5



which it markets, promotes, and offers for sale its products and services, including exchange

services. The NYSE Group has received extensive fee revenue related to its exchange services

offered in commerce in the United States, including in the State of New York, under the NYSE

Marks.

         20.       As a result of NYSE Group’s investments in the NYSE Marks, it has earned

enormous goodwill and commercial recognition for the NYSE Marks. The NYSE Marks have

come to mean and are understood by consumers throughout the United States as identifying and

distinguishing NYSE Group’s exchange services from those of its competitors.

         21.       The NYSE Marks are widely recognized by the general consuming public of the

United States as a designation of origin of the services of NYSE Group, and are therefore

“famous” within the meaning of 15 U.S.C. § 1125(c).

         22.       In addition to its core activities, NYSE Group sells merchandise displaying and/or

affixing the NYSE Marks.             For example, NYSE merchandise is sold at the website

https://shop.nyse.com/collections/all-nyse-branded-products.

         23.       NYSE Group has been selling merchandise at the website https://shop.nyse.com

since at least 2015.

         24.       As a result of NYSE Group’s use of its trademarks in connection with these

goods, consumers recognize that the goods originate with NYSE Group.

                                   Defendants’ Infringing Activities

         25.       Upon information and belief, Defendants, through Defendant Photo Archive, sell

merchandise         including    greeting    cards         to   consumers   through   the    website

http://www.mcmahanphoto.com (the “McMahan Website”).




                                                     -5-
EAST\157851973.6
      Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 6 of 20 PageID #: 6



        26.        Upon information and belief, in April 2018, and long after NYSE Group began

use of the NYSE Marks, Defendants began to use NYSE Group’s marks NYSE and NEW

YORK STOCK EXCHANGE in connection with advertising its merchandise (the “Infringing

Marks”).

        27.        For example, Defendants use the mark NEW YORK STOCK EXCHNAGE to sell

merchandise at the following websites:              (a) http://www.mcmahanphoto.com/wall-street-

financial-district-christmas-holiday-cards.html;                                                 (b)

http://www.mcmahanphoto.com/newyorkstockexchangechristmascards.html;                             (c)

http://www.mcmahanphoto.com/lc570--newyorkstockexchangewilkesbuildingphoto.html;                 (d)

http://www.mcmahanphoto.com/lc1532--new-york-stock-exchange-stock-brokers-1963-

photo.html;        (e)   http://www.mcmahanphoto.com/rm100517-gc1wall-street-new-york-stock-

exchange-tree-christmas-boxed-greeting-cards.html;                        and                    (f)

http://www.mcmahanphoto.com/rm0412250844-gc8-newyorkstockexchangechristmasboxed-

greeting-cards.html.

        28.        Upon information and belief, Defendants’ first use of the Infringing Marks

occurred many years after the NYSE Marks had become famous within the meaning of 15

U.S.C. § 1125(c).

        29.        Upon information and belief, since April 2018 and continuing through the date of

this Complaint, Defendants have used the Infringing Marks to promote, advertise, and sell

Defendants’ services, with the intent or likely result of unfairly and unlawfully profiting from the

enormous goodwill and commercial recognition enjoyed by the NYSE Marks.

        30.        Defendants’ website explicitly misleads as to the source or the content of the

work. Specifically, Defendants’ website prominently advertises products as “Personalized New




                                                   -6-
EAST\157851973.6
      Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 7 of 20 PageID #: 7



York Stock Exchange NYC Christmas Cards,” “Personalized Patriotic New York Stock

Exchange Greeting Cards,” “Wall Street New York Stock Exchange Personalized Christmas

Cards,” and “Wall Street New York Stock Exchange Tree Personalized Christmas Cards.”

        31.        Defendants do not need to use the NYSE Marks to describe their products, and in

doing so Defendants cause it to appear as though those products are authorized or otherwise

affiliated with NYSE Group. As a result, those searching online for authorized NYSE Group

products are likely to find and purchase Defendants’ products, and believe that those products

are associated with NYSE Group.

        32.        Upon information and belief, McMahan is the McMahan Website’s registrant,

administrator, and technician.      The listed contact address for McMahan and the McMahan

Website provided by the registrar for the domain names corresponding to the McMahan Website

is 10 Jay Street, Suite 403, Brooklyn, NY 11201.

        33.        Upon information and belief, Defendant McMahan chose the Infringing Marks,

decided to use the Infringing Marks in connection with the McMahan Website, and wrote or

authorized the writing of the descriptions of the merchandise using the Registrations.

    Defendants’ Failure to Remove the Infringing Marks after Notice from NYSE Group

        34.        On or about April 17, 2018, NYSE Group, through its counsel, sent a letter to

Defendant McMahan at the public address of Photo Archive regarding Defendants’ wrongful and

illegal use of the Infringing Marks and demanding that such use cease immediately.

        35.        On April 27, 2018, counsel for the NYSE Group sent another letter to Defendant

McMahan at the public address of Photo Archive. This letter again raised Defendants’ wrongful

and illegal use of the Infringing Marks and renewed the demand that Defendants immediately

cease use of the Infringing Marks. On May 16, 2018, counsel for the NYSE Group sent another




                                                 -7-
EAST\157851973.6
      Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 8 of 20 PageID #: 8



letter to Defendant McMahan at the public address of Photo Archive. This letter again raised

Defendants’ wrongful and illegal use of the Infringing Marks and renewed the demand that

Defendants immediately cease use of the Infringing Marks.

        36.        On June 21, 2018, Defendant McMahan responded to counsel for the NYSE

Group via e-mail.

        37.        In the e-mail, Defendant McMahan stated “This is a reply to obviously this earlier

email, and in particular, your recent voicemail. Today is my first day seeing this, as I have not

been in the studio or monitoring daily email since the 1st of the year. I’ll get a detailed look at

this next week and will reply to you via email or voice during your working hours.”

        38.        On July 2, 2018, counsel for the NYSE Group responded to Defendant McMahan

via e-mail. Counsel for the NYSE Group requested a response from Defendants.

        39.        On October 3, 2018, counsel for the NYSE Group sent another letter to Defendant

McMahan via e-mail and at the public address of Photo Archive requesting a response from

Defendants.

        40.        Defendants never responded to NYSE Group or its counsel following the July 2,

2018 and October 3, 2018 communications from counsel for the NYSE Group.

        41.        Upon information and belief, the Defendants have not removed the Infringing

Marks from the McMahan Website or their related merchandise as of the date of this Complaint.

                             Defendants’ Direct and Secondary Liability

        42.        Upon information and belief, Defendant Photo Archive is a business operating in

Brooklyn, New York. NYSE Group does not know if Photo Archive is a separate legal entity.

        43.        Upon information and belief, at all times relevant to this Complaint, Defendant

McMahan has been the sole owner and operator of Photo Archive.




                                                   -8-
EAST\157851973.6
      Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 9 of 20 PageID #: 9



         44.       Upon information and belief, at all times relevant to this Complaint, Defendant

McMahan has managed and directed Photo Archive, and has personally sold or offered for sale

the services of Photo Archive, including the services at issue in this lawsuit, and has personally

chosen and used the Infringing Marks to advertise, promote, market and sell the services of

Photo Archive.

         45.       Upon information and belief, to the extent that Photo Archive is a separate legal

entity, Defendant McMahan had, and continue to have, a direct financial interest in Photo

Archive’s infringing acts alleged above, and had and have the right or ability to supervise and

control those infringing acts.

         46.       Upon information and belief, to the extent that Photo Archive is a separate legal

entity, Defendant McMahan is the sole and dominant influence in Photo Archive, and directly

control the acts of Photo Archive without regard for the latter’s legal separateness. They are thus

the alter egos of Photo Archive and are liable for the wrongful and illegal acts of Photo Archive

as alleged herein.

         47.       Defendants’ infringing use of the Infringing Marks is willful and in bad faith

given Defendants’ actual and/or constructive knowledge of NYSE Group’s exclusive rights in

the NYSE Marks by reason of, without limitation, NYSE Group’s longstanding federal

trademark Registrations for the NYSE Marks, NYSE Group’s long-standing extensive and

exclusive use of the NYSE Marks, and the communications between NYSE Group’s counsel and

the Defendants referenced above, following which Defendants continued to use the Infringing

Marks.

         48.       Defendants’ continued use of the Infringing Marks is without any permission or

license from NYSE Group, is unfair, confuses, misleads and deceives or is likely to confuse,




                                                  -9-
EAST\157851973.6
       Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 10 of 20 PageID #: 10



mislead or deceive the public, dilutes the unique nature of the NYSE Marks through tarnishment

or blurring, and has caused, and until enjoined, will continue to cause irreparable injury to NYSE

Group’s goodwill, identity, and reputation, for which NYSE Group has no adequate remedy at

law.

                                   FIRST CLAIM FOR RELIEF
                                 Federal Trademark Infringement
                                (15 U.S.C. § 1114, Lanham Act § 32)

         49.       NYSE Group repeats and incorporates by reference the previous paragraphs of

this Complaint as if set forth in full herein.

         50.       Defendants’ use of “New York Stock Exchange” and “NYSE” is identical, or

confusingly similar, to the NYSE Marks in appearance, sound, meaning, and commercial

impression, such that the use thereof is likely to cause confusion, mistake, and deception as to

the source or origin of Defendants’ services, and will injure and damage NYSE Group and the

goodwill and reputation symbolized by the NYSE Marks.

         51.       Defendants’ goods offered in connection with Defendants’ use of “New York

Stock Exchange” and “NYSE” are so related to the goods offered in connection with the NYSE

Marks, that the public is likely to be confused, deceived, and to assume erroneously that

Defendants’ goods are those of NYSE Group, or that Defendants are in some way connected to

or affiliated with, or licensed or sponsored by NYSE Group, all to NYSE Group’s irreparable

damage, as well as the public’s detriment.

         52.       Likelihood of confusion is enhanced by the fact that the NYSE Marks are strong,

well-known, and entitled to a broad scope of protection.

         53.       Likelihood of confusion is also enhanced by the fact that the Defendants’ use of

“New York Stock Exchange” and “NYSE” is visually and phonetically identical to or




                                                 -10-
EAST\157851973.6
     Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 11 of 20 PageID #: 11



substantially indistinguishable from the NYSE Marks, and Defendants’ goods are closely related

to NYSE Group’s goods, such that the public is likely to be confused, deceived, and to assume

erroneously that Defendants’ goods are those of NYSE Group or that Defendants are in some

way connected or affiliated with, or licensed or sponsored by NYSE Group, all to NYSE

Group’s irreparable damage.

        54.        Likelihood of confusion is even further enhanced by the fact that NYSE Group

and Defendants market and will likely continue to market their respective services in the same or

similar channels of trade.

        55.        Defendants are neither affiliated nor connected with NYSE Group, and have not

been endorsed or sponsored by NYSE Group, nor has NYSE Group approved any of

Defendants’ goods offered or provided or intended to be provided by Defendants.

        56.        Defendants have never sought or obtained the permission of NYSE Group to use

the NYSE Marks, nor has NYSE Group approved any of Defendants’ goods offered or provided

by Defendants.

        57.        NYSE Group provided actual notice to Defendants of the rights of NYSE Group

in and to the NYSE Marks as identified above.

        58.        NYSE Group’s United States Trademark Registrations for and containing the

NYSE Marks identified above provide, at the very least, constructive notice to Defendants of the

rights of NYSE Group in and to the NYSE Marks.

        59.        Thus, upon information and belief, Defendants knew or had reason to know of

NYSE Group’s NYSE Marks when Defendants began use of the NYSE Marks in U.S.

commerce.




                                                -11-
EAST\157851973.6
     Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 12 of 20 PageID #: 12



        60.        NYSE Group’s trademark filings clearly establish that NYSE Group has senior

trademark rights in its NYSE Marks, and consequently there is no question of priority of rights.

As such priority clearly belongs to NYSE Group.

        61.        Defendants’ use of the NYSE Marks in connection with Defendants’ goods is

likely to cause confusion, mistake, or deception of consumers as to the source of origin or

sponsorship of the services, in violation of the Lanham Act, including but not limited to 15

U.S.C. § 1114.

        62.        Consumers are likely to purchase Defendants’ goods being offered under the

NYSE Marks believing them to be those of NYSE Group, thereby resulting in a loss of goodwill

and economic harm to NYSE Group.

        63.        NYSE Group is informed and believes, and on that basis, alleges that Defendants

have derived unlawful gains and profits from its infringing use of the NYSE Marks.

        64.        Upon information and belief, despite notice of NYSE Group’s prior rights in the

NYSE Marks, Defendants intentionally adopted and used the NYSE Marks, and despite having

received actual notice of infringement, Defendants intentionally and willfully continues to use

the NYSE Marks so as to create consumer confusion, and traffic off of NYSE Group’s reputation

and goodwill in connection with the NYSE Marks.

        65.        The goodwill of NYSE Group’s business under the NYSE GROUP Marks is of

great value, and NYSE Group will suffer irreparable harm should Defendants’ infringement be

allowed to continue to the detriment of the trade reputation and goodwill of NYSE Group, for

which damage NYSE Group cannot be adequately compensated at law.




                                                 -12-
EAST\157851973.6
     Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 13 of 20 PageID #: 13



        66.        NYSE Group has no control over the quality of the services offered by

Defendants. Thus, the great value of the NYSE Marks is subject to damage by an entity and

individuals that NYSE Group cannot control.

        67.        Unless enjoined by this Court from so doing, Defendants will continue to engage

in its acts of infringement, to the irreparable damage and injury of NYSE Group.

        68.        Upon information and belief, Defendants have engaged in acts of infringement, in

violation of 15 U.S.C. § 1114, with knowledge of NYSE Group’s exclusive rights in and to the

NYSE Marks in connection with NYSE Group’s services, and Defendants continues in such acts

of intentional infringement, thus entitling NYSE Group to an award of treble its actual damages,

Defendant’s profits, plus attorneys’ fees and costs in bringing and maintaining this action,

pursuant to Section 35(b) of the Lanham Act, 15 U.S.C. § 1117(b)

                                     SECOND CLAIM FOR RELIEF
                                       Federal Trademark Dilution
                                 (15 U.S.C. § 1125(c), Lanham Act § 43(c))

        69.        NYSE Group repeats and incorporates by reference the previous paragraphs of

this Complaint as if set forth in full herein.

        70.        The NYSE Marks have achieved widespread fame and prominence and are

widely recognized by U.S. consumers as a designation of origin for the NYSE Group and its

exchange services. The NYSE Marks became famous many years before Defendants first used

the Infringing Marks in connection with exchange services The NYSE Marks are therefore

famous within the meaning of 15 U.S.C. § 1125(c).

        71.        Defendants’ use of the Infringing Marks, as alleged above, is likely to cause

dilution of the famous NYSE Marks by blurring and/or tarnishment in violation of the Federal

Trademark Dilution Act, codified at 15 U.S.C. § 1125(c).




                                                 -13-
EAST\157851973.6
     Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 14 of 20 PageID #: 14



        72.        Defendants’ violations of the Federal Trademark Dilution Act have been, and

continue to be, knowing, deliberate and willful.

        73.        Defendants’ violations of the Federal Trademark Dilution Act have caused, and

will continue to cause, great and irreparable injury to the NYSE Group. Unless such acts are

restrained by this Court, Defendants’ acts will continue, and the NYSE Group will continue to

suffer great and irreparable injury.

        74.        The NYSE Group has no adequate remedy at law.

                                   THIRD CLAIM FOR RELIEF
                                     Federal Unfair Competition
                              (15 U.S.C. § 1125(a), Lanham Act § 43(a))

        75.        NYSE Group repeats and incorporates by reference the previous paragraphs of

this Complaint as if set forth in full herein.

        76.        NYSE Group is the sole owner of all right, title and interest in and to the NYSE

Marks and their valid and incontestable Registrations, which have been duly registered with the

United States Patent and Trademark Office.

        77.        The NYSE Marks are distinctive and serve as indicators of the source of NYSE

Group’s services.

        78.        Defendants’ use of the Infringing Marks, and any other colorable imitations of the

NYSE Marks, is a use in commerce of a word, term, name, symbol, or device, or combination

thereof, and a false designation of origin, which is likely to cause confusion or mistake in the

public mind or to deceive the public, as to the affiliation, connection or association of Photo

Archive with NYSE Group, or as to the origin, sponsorship, or approval of Defendants’ goods,

services, or commercial activities by NYSE Group.




                                                  -14-
EAST\157851973.6
     Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 15 of 20 PageID #: 15



        79.        The aforementioned uses by Defendants constitute willful and intentional unfair

competition in violation of 15 U.S.C. § 1125(a). Pursuant to 15 U.S.C. § 1117(a), NYSE is

entitled to recover Defendants’ profits and three times the actual damages sustained by NYSE

Group from said violations, the costs of this action, and its reasonable attorney’s fees.

        80.        In addition, Defendants’ violations of 15 U.S.C. § 1125(a) have caused and,

unless enjoined by this Court, will continue to cause irreparable injury to NYSE Group’s

goodwill, business identity, and reputation. NYSE Group is therefore entitled to a preliminary

and permanent injunction enjoining and restraining Defendants from use of the NYSE Marks or

any other mark that is confusingly similar to the NYSE Marks.

        81.        NYSE Group has no adequate remedy at law.

                               FOURTH CLAIM FOR RELIEF
          Trademark Infringement and Unfair Competition under New York Common Law

        82.        NYSE Group repeats and incorporates by reference the previous paragraphs of

this Complaint as if set forth in full herein.

        83.        NYSE Group owns valuable, current goodwill constituting property or a

commercial advantage in the NYSE Marks, which has arisen and exists through public

association in the minds of consumers between the NYSE Marks and the services offered by

NYSE Group, which is capable of misappropriation by Defendants.

        84.        Defendants’ adoption and use of the Infringing Marks, as alleged above,

constitutes deliberate and bad faith copying of NYSE Group’s NYSE Marks, which

misappropriates NYSE Group’s goodwill in the NYSE Marks, and is likely to confuse, mislead,

or deceive the relevant consuming public into believing that Defendants’ products and services

are association with or related to NYSE Group.




                                                 -15-
EAST\157851973.6
     Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 16 of 20 PageID #: 16



        85.        As a consequence of Defendants’ wrongful acts as alleged above, NYSE Group

has been and is likely to continue to be substantially injured in its business, including injury to its

goodwill and reputation, and loss of revenues and profits.

        86.        In misappropriating NYSE Group’s goodwill in the NYSE Marks and competing

unfairly with NYSE Group, Defendants have acted willfully, in bad faith, maliciously, wantonly,

and without due regard for NYSE Group’s rights.

        87.        NYSE Group is entitled to recover compensatory damages and punitive damages,

in an amount to be determined at trial, for Defendants’ acts of unfair competition.

        88.        Money damages alone cannot fully compensate NYSE Group for Defendants’

misconduct. Unless Defendants are enjoined by this Court, they will continue to engage in

common law trademark infringement and unfair competition as alleged above, thereby causing

irreparable injury to NYSE Group and its business entity, goodwill, and reputation. NYSE

Group is therefore entitled to a preliminary and permanent injunction restraining and enjoining

Defendants from using the Infringing Marks and any NYSE Marks or colorable imitation

thereof, alone or in combination with any other words or design, domain name, or any other

term, in connection with the advertising, promotion, marketing, offering for sale or sale of any

exchange or exchange-like services.

        89.        NYSE Group has no adequate remedy at law.

                                     FIFTH CLAIM FOR RELIEF
                               Injury To Business Reputation and Dilution
                                      (N.Y. Gen. Bus. Law § 360-l)

        90.        NYSE Group repeats and incorporates by reference the previous paragraphs of

this Complaint as if set forth in full herein.




                                                 -16-
EAST\157851973.6
     Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 17 of 20 PageID #: 17



        91.        As a result of NYSE Group’s extensive and continuous use of the NYSE Marks,

and the strong nature of those marks, those marks have become distinctive and famous.

        92.        By its use of the Infringing Marks as set forth above, Defendants have injured the

business reputation of the NYSE Group and diluted the distinctive quality of the NYSE Marks,

in violation of New York General Business Law § 360-l.

        93.        Defendants’ use of the Infringing Marks was and is done willfully and with the

intention to trade on NYSE Group’s reputation and/or to cause dilution of the NYSE Marks.

        94.        Defendants’ wrongful acts as set forth above, unless restrained by this Court, are

likely to cause both dilution by tarnishment and dilution by blurring of the NYSE Marks, to

NYSE Group’s irreparable injury.

        95.        NYSE has no adequate remedy at law.

                                           PRAYER FOR RELIEF

        WHEREFORE, NYSE respectfully requests judgment against Defendants as follows:

        A. Adjudging and determining that Defendants:

                   a. Willfully infringed the NYSE Marks under 15 U.S.C. § 1114;

                   b. Willfully diluted the NYSE Marks under 15 U.S.C. § 1125(c);

                   c. Willfully committed and continues to willfully commit acts of false

                      designation of origin, false or misleading description of fact, or false or

                      misleading representation in violation of NYSE Group’s rights under 15

                      U.S.C. § 1125(a);

                   d. Infringed and diluted NYSE Group’s trademark rights in violation of New

                      York statutory and common law;




                                                  -17-
EAST\157851973.6
     Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 18 of 20 PageID #: 18



                   e. Engaged in unfair competition in violation of New York statutory and

                      common law; and

                   f. Violated New York General Business Law § 360-l.

        B. Ordering that Defendants, their officers, directors, partners, agents, subcontractors,

             servants, employees, representatives, franchisees, licensees, subsidiaries, parents, and

             related companies or entities, and all others acting in concert or participation with

             Defendants now or thereafter, refrain from:

                   a. Using the Infringing Marks, the NYSE Marks, or any variation or colorable

                      imitation of the NYSE Marks;

                   b. Representing in any manner that Photo Archive is associated with, sponsored

                      by, affiliated with, or in any way related to NYSE Group or that the products

                      or services of Photo Archive are sponsored by, endorsed, authorized or

                      approved by NYSE Group; and

                   c. Unfairly competing with NYSE Group by using any name or trademark

                      identical to or confusingly similar to any of the NYSE Marks.

        C. Ordering that Defendants:

                   a. Recall and destroy any advertising or promotional material bearing the

                      Infringing Marks or any other mark identical to or confusingly similar to the

                      NYSE Marks in any and all media at Defendants’ cost;

                   b. Take affirmative steps to dispel such false impressions that have been created

                      by Defendants’ uses of the NYSE Marks, including, but not limited to,

                      corrective advertising directed to the trade and consumers; and




                                                  -18-
EAST\157851973.6
     Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 19 of 20 PageID #: 19



                   c. Provide an accounting to determine all gains, profits, savings and advantages

                      obtained by Defendants as a result of their wrongful actions.

        D. Awarding NYSE Group:

                   a. Its damages and Defendants’ profits pursuant to 15 U.S.C. § 1117(a), trebled

                      pursuant to 15 U.S.C. § 1117(b), in an amount to be determined at trial, or, at

                      NYSE Group’s election at any time before final judgment is rendered,

                      statutory damages pursuant to 15 U.S.C. § 1117(d);

                   b. Restitution to NYSE Group of all gains, profits, savings, and advantages

                      obtained by Defendants as a result of their wrongful actions;

                   c. All of NYSE Group’s costs and reasonable attorneys’ fees incurred in

                      investigating and prosecuting this matter; and

                   d. Such other and further relief as this Court shall deem just and proper.




                                                   -19-
EAST\157851973.6
     Case 1:18-cv-06014 Document 1 Filed 10/26/18 Page 20 of 20 PageID #: 20



                                   JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury for all causes and issues so triable.



Dated: New York, New York.                          Respectfully submitted,
       October 26, 2018
                                                    DLA PIPER LLP (US)



                                                    By: /s/ Tamar Y. Duvdevani

                                                        Tamar Y. Duvdevani
                                                        DLA Piper LLP (US)
                                                        1251 Avenue of the Americas, 27th Floor
                                                        New York, NY 10020-1104
                                                        212.335.4500
                                                        Tamar.Duvdevani@dlapiper.com

                                                        Attorneys for Plaintiff NYSE Group, Inc.

                                                        Paul A. Taufer
                                                        Michael L. Burns
                                                        DLA Piper LLP (US)
                                                        1650 Market Street, Suite 4900
                                                        Philadelphia, PA 19103
                                                        215.656.3300
                                                        Paul.Taufer@dlapiper.com
                                                        Michael.Burns@dlapiper.com

                                                        Of Counsel for Plainiff NYSE Group, Inc.




                                                 -20-
EAST\157851973.6
